Citation Nr: 1003765	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-17 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of adjustment disorder with anxiety, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 until May 
1973 and August 1976 until January 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking evaluation of his adjustment disorder 
with anxiety, which is currently rated as 10 percent 
disabling.  The record shows that the Veteran was last 
examined by a VA physician in July 2007.  During his November 
2009 hearing before the undersigned, the Veteran requested 
that he be scheduled for a new VA examination to better 
assess his current level of disability.  During his hearing, 
the Veteran indicated that he had not sought professional 
psychiatric or psychological treatment from either VA or a 
private provider.

Given the amount of time that has passed since the Veteran's 
last VA examination, and the Veteran's lack of ongoing 
treatment, the Board finds that a new examination is 
warranted before VA can properly determine the Veteran's 
level of disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for a 
VA examination.  The examiner is to review 
all documents of record and evaluate the 
Veteran's adjustment disorder.  All 
conclusions reached by the examiner are to 
be supported by the examination and the 
facts of record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


